                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         Civil Action No. 3:17-CV-652-RJC-DSC


 SNYDER’S-LANCE, INC. and                          )
 PRINCETON VANGUARD, LLC,                          )
                                                   )
                   Plaintiffs,                     )      MOTION TO WITHDRAW OF
       v.                                          )   JONATHAN D. SASSER AS COUNSEL
 FRITO-LAY NORTH AMERICA,                          )          FOR PLAINTIFFS
 INC.,                                             )
                            Defendant.             )
                                                   )

       Pursuant to Local Civil Rule 83.1, Jonathan D. Sasser respectfully moves this Court

for leave to withdraw as counsel for Plaintiffs Snyder’s-Lance, Inc. and Princeton

Vanguard, LLC in this case.

       In support of this motion, Mr. Sasser shows the following:

       1.      Mr. Sasser entered his appearance in this case on November 6, 2017 with the

filing of the complaint.

       2.      Alexander M. Pearce entered his appearance in this case on behalf of

Plaintiffs on November 6, 2017. On March 6, 2019, Mr. Pearce gave notice of his change

of firm and address.

       3.      Mr. Pearce, as well as co-counsel David H. Bernstein, James J. Pastore, Jared

I. Kagan, Michael C. McGregor, and Jeremy C. Beutler of Debevoise & Plimpton LLP, will

continue to serve as counsel of record of this case. For this reason, the withdrawal of Mr.

Sasser will cause no prejudice to any party.

       4.      Mr. Sasser states that his clients, Snyder’s-Lance, Inc. and Princeton

Vanguard, LLC, consent to this motion to withdraw.

       5.      For the Court’s convenience, a proposed order allowing the requested

withdrawal is being submitted with this motion.


                                               1

     Case 3:17-cv-00652-KDB-DSC Document 80 Filed 10/03/19 Page 1 of 2
       WHEREFORE, Mr. Sasser respectfully moves that the Court withdraw his

appearance in this case.

       This 3rd day of October, 2019.
                                            ELLIS & WINTERS LLP

                                            /s/ Jonathan D. Sasser
                                            Jonathan D. Sasser
                                            N.C. State Bar No. 10028
                                            Post Office Box 33550
                                            Raleigh, North Carolina 27636
                                            Telephone: (919) 865-7000
                                            jon.sasser@elliswinters.com

                                            WYRICK ROBBINS YATES &
                                            PONTON LLP
                                            Alexander M. Pearce
                                            N.C. State Bar No. 37208
                                            4101 Lake Boone Trail, Suite 300
                                            Raleigh, NC 27607
                                            Telephone : (919) 781-4000
                                            apearce@wyrick.com

                                            DEBEVOISE & PLIMPTON LLP
                                            David H. Bernstein*
                                            James J. Pastore*
                                            Jared I. Kagan*
                                            Michael C. McGregor*
                                            Jeremy C. Beutler*
                                            919 Third Avenue
                                            New York, New York 10022
                                            Telephone: (212) 909-6696
                                            dhbernstein@debevoise.com
                                            jjpastore@debevoise.com
                                            jikagan@debevoise.com
                                            mcmcgregor@debevoise.com

                                            Counsel for Plaintiffs Snyder’s-Lance,
                                            Inc. and Princeton Vanguard, LLC

                                            *admitted pro hac vice




                                        2

    Case 3:17-cv-00652-KDB-DSC Document 80 Filed 10/03/19 Page 2 of 2
